Exhibit 10.3

EXECUTION COPY

AMENDMENT NO. 1

TO RECEIVABLES POOLING AGREEMENT

Amendment No. 1 to Receivables Pooling Agreement, dated as of December 19, 2014
(this “Amendment”), between GREEN TREE AGENCY ADVANCE FUNDING TRUST I, as issuer
(the “Issuer”) and GREEN TREE ADVANCE RECEIVABLES III LLC (the “Depositor”) and
consented to by BARCLAYS BANK PLC (“Barclays”), as administrative agent (in such
capacity, the “Administrative Agent”) and as purchaser of 100% of the
Outstanding Notes (in such capacity, the “Purchaser”).

RECITALS

The Issuer and the Depositor are parties to that certain Receivables Pooling
Agreement, dated as of January 16, 2014 (the “Existing Receivables Pooling
Agreement”) between the Issuer and the Depositor. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Receivables Pooling Agreement.

The Issuer, the Depositor, the Administrative Agent and the Purchaser have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Receivables Pooling Agreement be amended to reflect certain agreed upon
revisions to the terms of the Existing Receivables Pooling Agreement.

Pursuant to Section 12(a) of the Existing Receivables Pooling Agreement, the
Issuer and the Depositor may amend the Existing Receivables Pooling Agreement by
written instrument upon delivery of an Issuer Tax Opinion and with consent of
the Administrative Agent and, so long as the Notes are outstanding, the
Noteholders of more than the Series Required Noteholders of each Series shall
have consented thereto.

In addition, Green Tree Servicing LLC (“Green Tree”), as Servicer, shall
promptly notify each Note Rating Agency of any amendment to the Receivables
Pooling Agreement and shall furnish a copy of any such amendment to each such
Note Rating Agency.

As of the date of this Amendment, there is no Note Rating Agency with respect to
the Outstanding Notes.

The Purchaser holds 100% of the Outstanding Notes and therefore represent more
than the Series Required Noteholders for each series.



--------------------------------------------------------------------------------

Accordingly, the Issuer, the Depositor, Administrative Agent and the Purchaser
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Receivables Pooling Agreement is hereby amended
as follows:

SECTION 1. Amendments. Effective as of the date hereof (the “Effective Date”):

1.1 Section 1 of the Existing Receivables Pooling Agreement shall be amended by
adding the following definition in the appropriate alphabetical order:

“Designation Date” A date on which any Pool becomes a Designated Pool after the
Closing Date.

1.2 Section 2(a) of the Existing Receivables Pooling Agreement shall be amended
by deleting clause (2) of the first sentence of such section in its entirety and
replacing it with the following:

(2) each Receivable (i) in existence on any Business Day after the Closing Date
and prior to the Receivables Sale Termination Date that arises with respect to
any Pool that is subject to any Servicing Agreement that is listed as a
“Designated Servicing Agreement” and the related Pool is listed as a “Designated
Pool” on the Designated Servicing Agreement Schedule that arose under the
Servicing Agreements listed on the Designated Servicing Agreement Schedule as of
the Closing Date or (ii) in existence on, or on any date after, the related
Designation Date of a Pool that becomes a Designated Pool after the Closing Date
(the “Additional Receivables”),

1.3 The second sentence of clause (a) of Section 12 of the Existing Receivables
Pooling Agreement shall be amended by deleting such sentence in its entirety and
replacing it with the following:

In addition, so long as the Notes are outstanding, this Agreement may not be
amended unless either (x) the Series Required Noteholders of each Series shall
have consented thereto or (y) (i) the amendment is for a purpose for which the
Indenture could be amended without any Noteholder consent and (ii) the Depositor
shall have delivered to the Indenture Trustee an officer’s certificate to the
effect that the Depositor reasonably believes that any such amendment will not
have a material Adverse Effect on the Noteholders of the Notes.

SECTION 2. Representations and Warranties. The Depositor hereby represents and
warrants to the Indenture Trustee, the Noteholders, the Purchaser, any
Supplemental Credit Enhancement Provider and any Liquidity Provider that it is
in compliance with all the terms and provisions set forth in the Existing
Receivables Pooling Agreement on its part to be observed or performed, and that
no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 4 of the
Existing Receivables Pooling Agreement.

SECTION 3. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Receivables Pooling Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AMENDMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

[SIGNATURE PAGES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

GREEN TREE AGENCY ADVANCE FUNDING TRUST I, as Issuer By: Wilmington Trust,
National Association, not in its individual capacity but solely as Owner Trustee
By:  

/s/ Dorri Costello

Name:   Dorri Costello Title:   Assistant Vice President

 

Signature Page to Amendment No. 1 to Receivables Pooling Agreement



--------------------------------------------------------------------------------

GREEN TREE ADVANCE RECEIVABLES III LLC, as Depositor By:  

/s/ Cheryl A. Collins

Name:   Cheryl A. Collins Title:   SVP & Treasurer

 

Signature Page to Amendment No. 1 to Receivables Pooling Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

 

Signature Page to Amendment No. 1 to Receivables Pooling Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Purchaser of 100% of the Outstanding Notes   By:  

/s/ Joseph O’Doherty

  Name:   Joseph O’Doherty   Title:   Managing Director

 

Signature Page to Amendment No. 1 to Receivables Pooling Agreement